DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority from provisional application 61/681,234 filed August 9, 2012.

Status of Claims
Claims 1, 3-5, 9, 11, 13, 15-16, 22-23, 26-28, and 32-34 are presently pending in this application. 
This Office Action is to correct issues contained in the Examiner’s amendment in the Notice of Allowability filed August 30, 2021 and make further amendments indicated by Applicant. The previous Examiner’s amendments have not been included herein. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael de Angeli on November 5, 2021.
The application has been amended as follows: 
Claim 1 currently recites "wherein the reservoir is emptied such that a pressure in the reservoir is equal to an opening pressure of the at least one regulator upon each inhalation,", ln 24-24 should read --wherein the reservoir is emptied followed by the supply of breathing gas from said at least one regulator upon each inhalation,--.

Claim 15 currently recites "a fresh breathing gas flow into a user's inlet,", ln 2 should read --a fresh breathing gas flow into the face piece,--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Grouard (U.S. Patent No. 4,163,448) discloses a breathing apparatus comprising a fresh breathing gas supply (15; Fig. 1; col 3, ln 1-4); at least one supply pressure regulator (16, 20, 30, 40; Fig. 1; col 3, ln 5-15) in gas flow communication with the breathing gas supply (Fig. 1); a face piece (1; Fig. 1) in gas flow communication with said at least one supply pressure regulator (Fig. 1; col 2, ln 40-47; col 4, ln 50-54); an exhalation valve (60; Fig. 1; col 3, ln 58- col 4, ln 4; col 5, ln 8-27,) in gas flow communication with the face piece; a flexible volume reservoir (13; Fig. 1) in gas flow communication with the face piece (Fig. 1); wherein said supply pressure regulator (20, 30, 40; Fig. 1) is operated to maintain the pressure in said face piece at greater than ambient pressure (col 1, ln 57-68; col 4, 50-58; col 5, ln 12-27; Abstract). 
Prior art of record Grouard (U.S. Patent No. 4,163,448) fails to specifically disclose or suggest the breathing apparatus comprising a controllable valve in gas flow communication with the face piece responsive to an electronic control unit, and operable to direct an initial portion of an exhalation to the reservoir for inhalation upon the next inhalation; wherein said flexible volume reservoir has no more than 2 liters of capacity; and wherein the reservoir is emptied such that a pressure in the reservoir is equal to an opening pressure of the at least one regulator as recited in independent claim 1. 
Prior art of record Hamilton (U.S. Patent No. 5,036,841), Martin et al (U.S Patent No. 4,016,876), Lehmann (U.S. Patent No. 4,567,889), Matthiessen et al. (U.S.A. 2006/0260612), Itoh, deceased et al. (U.S. Patent No. 4,633,868), Sigafus et al. (U.S. Publication No. 2005/0159844), and Shelly et al. (U.S. Publication No. 2011/0297155) alone or in combination fail to remedy the deficiencies of Grouard (U.S. Patent No. 4,163,448). 
Therefore, independent claim 1, and dependent claims 3-5, 9, 11, 13, 15-16, 22-23, 26-28, and 32-34 are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785